Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. IN201821013349, filed on 04/07/2018, has been received.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 04/08/2019 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.
Information is missing from the Applicant’s disclosure. Each reference listed on the inventors’ BMC Genomics publication (doi: https://doi.org/10.1186/s12920-018-0372-8) should be cited in the Applicant’s Information Disclosure Statement. An additional IDS is respectfully requested.

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 2, 3, and 5-7.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 2, 3, and 5-7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes replacement drawings should comply with 37 CFR 1.84(g). To comply with 37 CFR 1.84(g), figure(s) need to conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin, 
One inch (1”) top margin,
Five-eighths inch (5/8”) right margin, and
Three-eighths inch (3/8”) bottom margin.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites a “processor-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer (i.e., processor) or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place.
	By virtue of their dependence on claim 1, the basis of rejection for claim 1 is also applied to the dependent claims 2-10.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 19 fall into at least one of the statutory categories (i.e., process or system or manufacture). The identified abstract idea is (claim 1 being representative):
obtaining a set of entities for human rare diseases from one or more sources, the set of entities comprising rare diseases, genes, phenotypes for rare diseases and biological pathways;
constructing […] using each of an entity from the set of entities as a node and associations between a plurality of entity pairs as symmetric weighted edges forming pair-wise ontological associations and curated associations;
applying Graph Convolution-based Association Scoring (GCAS) […] for deriving inferred associations for the plurality of entity pairs, wherein deriving the inferred associations comprises determining pair-wise association score matrix based on convolution parameters graph convolution associated with each of the entity […];
creating […] by adding the inferred associations […]; and
generating a prioritized set of genes for an input query being received […], the input query comprising a plurality of phenotypes corresponding to a clinical case, and wherein generating the prioritized set of genes comprises sorting cumulative association score between each of the phenotype from the plurality of phenotypes and associated genes for each of the phenotype […].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a memory and/or hardware processor(s) (claim 1, 11) and a non-transitory CRM (claim 20). That is, other than reciting a memory and/or hardware processor(s) (claim 1, 11) and a non-transitory CRM (claim 20), the claimed invention amounts to a human following a series of rules or steps to receive the set of entities, construct the initial heterogeneous network using the set of entities, apply an algorithm to the initial heterogeneous network, create the second heterogeneous network (i.e., the HANRD), and generate a prioritized set of genes (i.e., data output). For example, but for the memory and hardware processors, the claims encompass a person analyzing and/or manipulating data received at a computer terminal and generating data for output. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
a processor and/or a memory (claim 1, 11) and a non-transitory CRM (claim 20) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification, para. 031, “may be implemented in a variety of computing systems, such as a laptop computer, a desktop computer, … and the like”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of an initial heterogeneous network and a HANRD, each of which is a heterogeneous network. A heterogeneous network in light of the Specification and the field of invention is a term of art representing a graph convolutional network (see Specification at para. 031), which is a convolutional neural network based on spectral graph convolution (see Specification at para. 042). A graph convolution network is a generalization of neural network models for arbitrarily structured graph datasets (Kipf, “Graph Convolutional Networks”, pg. 1, Overview). Under practical application, the additional elements are merely generally linking the abstract idea to a particular technological environment. Accordingly, even in 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the memory and/or hardware processors (claim 1, 11) and the non-transitory CRM (claim 20) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of heterogeneous network(s) are considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kipf (2016) and the Applicant’s disclosure indicates that graph convolution networks are well-understood, routine, conventional concepts. Kipf (2016) at pg. 1 teaches a multi-layer graph convolutional network (GCN) (see figure). See also Kipf (2017) and Kipf_GCN (2017) cited on the PTO-892. The Applicant’s Specification at pg. 042 describes use of GCN in “conventional research”. Further, the prior art of record indicates that GCN are well-understood, routine, and conventional mathematical models (see Riley et al., US 10,366,324; Qi et al., US 8,874,432). “Well-understood, routine and conventional 

17.	Claims 2-10 and 12-18 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2015) in view of Ullah et al. (2013) and Kipf et al. (2017) (see NPL documents and PTO-892).

Re. CLAIM 1, Yang teaches a processor-implemented method comprising:
obtaining a set of entities for human rare diseases from one or more sources, the set of entities comprising rare diseases, genes, phenotypes for rare diseases and biological pathways (The Specification (at para. 033) describes the obtained set of entities as obtained from e.g. Medical Subject Headings (MeSH), Orphanet, Human Phenotype Ontology (HPO), HUGO Gene Nomenclature Committee (HGNC), Wiki Pathways. Yang pg. 4, para. 1 and 2, teaches compiling and/or incorporating data from several sources including Orphanet, Biosystem (i.e., a Wiki Pathways records source), HGNC Gene Family, and HPO. The Examiner notes only one source is required for the claim to be met.);
constructing an initial […] network using each of an entity from the set of entities as a node and associations between a plurality of entity pairs as […] forming pair-wise ontological associations and curated associations (Pg. 1, right column, para. 1 and Fig. 1 teaches a machine learning model component that integrates existing knowledge on known disease genes for scoring and prioritizing candidate genes based on disease or phenotype information provided. Pg. 4, right column, “Seed gene set growth and model training” and Fig. 1 teaches training the machine learning model component. The Examiner interprets an untrained machine learning model component as an initial network. Pg. 4, right column, para. 1, teaches seed gene set generation and S(Gene, Term_k) (associations between entity pairs). The Examiner interprets the entities, e.g. Gene and Term_k, as nodes. The Examiner interprets from Drawings, Fig. 3 that associations using source data form curated associations (e.g. using Orphanet data) and ontological associations (e.g. using HPO data).);
applying […] to the initial […] network for deriving […] associated with each of the entity in the initial […] network (Pg. 5, left column, para. 5 teaches an applied “gene disease score system” algorithm, for inferring gene-disease relationships for each gene-disease pair in the gene-disease databases and multiplying the score by parameters alpha and beta to get Gene Disease Score(s). See also Fig. 1.);
creating a Heterogeneous Association Network for Rare Diseases (HANRD) by […] (Pg. 1, right column, para. 1 and Fig. 1 teaches the (trained) machine learning model (a HANRD) integrates (adds) existing knowledge on known disease genes for scoring and prioritizing candidate genes. See also Fig. 1, step (4).); and
generating a prioritized set of genes for an input query being received in the HANRD, the input query comprising a plurality of phenotypes corresponding to a clinical case, and wherein generating the prioritized set of genes comprises sorting cumulative association score between each of the phenotype from the plurality of phenotypes and associated genes for each of the phenotype in the HANRD (Pg. 1, right column, para. 1 and Fig. 1 teaches the (trained) machine learning model (a HANRD) that integrates existing knowledge on known disease genes for scoring and prioritizing candidate genes based on disease or phenotype information provided by a user (an input query). Fig. 1, step (5), teaches gene ranking (sorting): all the information is integrated to generate a score for each gene (cumulative association scores), the scores being renormalized to a final prioritized gene list (sorting cumulative association scores). The Examiner notes the steps of Fig. 1 are based on a disease or phenotype term found in the source database(s).)

Yang may not teach
heterogeneous network; or
using the associations as symmetric weighted edges.

Ullah teaches
heterogeneous network (Pg. 5, Ln. 1-2 teaches a heterogeneous network constructed by connecting the gene network and phenotype network using phenotype-gene relationship information from a database, e.g. OMIM.); and
using the associations as […] weighted edges (Pg. 8, para. 2 and Fig. 1-3 teaches bipartite graphs having nodes (Yang’s phenotypes, genes, diseases, etc.) and associating bipartite graphs to estimate candidate weight. See also Kipf (below). The Examiner interprets bipartite graphs as associated with weighted edges (see also Kipf’s binary, symmetric adjacency matrix). The Examiner notes it is unclear what symmetric weighted edges entails.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the heterogeneous network and algorithms of Ullah to construct a heterogeneous network that applies algorithms and to use this information as part of the systems and processes as taught by Yang, with the motivation 

Yang/Ullah may not teach
using the associations as symmetric weighted edges;
Graph Convolution-based Association Scoring (GCAS);
deriving inferred associations for the plurality of entity pairs, wherein deriving the inferred associations comprises determining pair-wise association score matrix based on convolution parameters graph convolution […]; or
[…] adding the inferred associations to the initial heterogeneous network.

Kipf teaches
using the associations as symmetric weighted edges (Pg. 6, para. 2 teaches constructing the binary, symmetric adjacency matrix A by setting entries (Yang’s phenotypes, genes, diseases, etc.) A_ij = 1 if one or more edges are present between nodes/entries. The Examiner interprets entries set to 1 as associated by symmetric weighted edges. The Examiner interprets the binary, symmetric adjacency matrix A as associating Ullah’s bipartite graphs.);
Graph Convolution-based Association Scoring (GCAS) (The Specification (from para. 038 to 040) specially defines GCAS. Kipf pg. 2-3 teaches equations (2) – (8). The Examiner interprets pg. 2-3 and equations (2) – (8) as the mathematical description of GCAS. See also equation (1) and (9) – (10).);
deriving inferred associations for the plurality of entity pairs, wherein deriving the inferred associations comprises determining pair-wise association score matrix based on convolution parameters graph convolution […] (Pg. 5, section 5.1, para. 1 teaches using bipartite graph datasets (Ullah’s bipartite graphs) extracted from a knowledge graph. Pg. 3, below equation (8), teaches a convolved signal matrix. The Examiner interprets the convolved signal matrix Z as the derived inferred associations for the entity pairs of Yang/Ullah.); and
[…] adding the inferred associations to the initial heterogeneous network (Pg. 3, section 3.1, para. 1 and equation (9) teaches an implementation of the convolved signal matrix Z (a set of inferred associations) in a two-layer GCN (the initial heterogeneous network) for semi-supervised node classification on a graph with a symmetric adjacency matrix A. Also, pg. 6, section 5.2, para. 1 teaches training the two-layer GCN.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the mathematical approach, algorithms, and models of Kipf to apply semi-supervised learning on graph-structured data and to use this information as part of a heterogeneous network as taught by Yang/Ullah, with the motivation of increasing performance/outperforming related methods by a significant margin (see Kipf at Abstract).

Re. CLAIM 2, Yang/Ullah/Kipf teaches the method of claim 1, wherein the one or more sources comprise Medical Subject Headings (MeSH), Orphanet, Human Phenotype Ontology (HPO), HUGO Gene Nomenclature Committee and Wiki Pathways (Yang pg. 4, para. 1 and 2, teaches compiling and/or incorporating data from several sources including Orphanet, Biosystem (i.e., a Wiki Pathways records source), HGNC Gene Family, and HPO. The Examiner notes only one source is required for the claim to be met. Ullah, pg. 7, section 4.1, para. 1 also teaches acquiring data from HPO.)

Re. CLAIM 3, Yang/Ullah/Kipf teaches the method of claim 1, wherein the disease entity is derived (i.e., obtained) from the one or more sources, 
wherein the disease entity is derived from an Orphanet record comprising rare disease name and synonyms, descriptions of the rare disease, phenotypes, association strength, genes of the rare disease and MeSH mappings associated with the rare disease (Yang, pg. 5, para. 5 teaches the Orphanet data source. The Specification (at para. 033) describes Orphanet as follows: “each Orphanet record contains rare disease name, synonyms, descriptions, associated phenotypes (including association strength), associated genes as well as MeSH mappings. Also, additional disease synonyms are obtained through MeSH mappings, wherever provided by Orphanet”. The Examiner interprets an Orphanet record as containing the information recited in the claim. Yang pg. 5, para. 5 & 6 teaches utilizing gene-disease databases (Orphanet).)

Re. CLAIM 4, Yang/Ullah/Kipf teaches the method of claim 1, wherein the curated annotations (The Examiner interprets from Drawings, Fig. 3 that curated associations are formed using e.g. Orphanet data.) comprise […]
disease-gene associations, gene-gene associations, and phenotype-disease associations formed using the weights assigned to each of the plurality of pair edges from the one or more sources (Yang, pg. 3, para. 3 teaches disease-gene associations. Yang, pg. 1, para. 4 teaches gene-gene and gene-disease relationships (associations). Yang, pg. 1, para. 1 teaches gene-disease databases e.g. Orphanet and gene-gene relationship databases e.g. Biosystem. Yang, pg. 4, para. 6 et subseq teaches utilizing the gene-disease databases in “seed gene set generation” and calculating a weighted score for gene(s) with associated terms e.g. disease, phenotype, i.e., a normalized seed gene score, by normalizing the score with the maximal score (assigned weight). Yang, pg. 4, para. 9 & 10 teaches calculating a gene association score, i.e., S_relation (Gene_j) by utilizing the normalized seed gene score and the databases e.g. Biosystem.)

Re. CLAIM 7, Yang/Ullah/Kipf teaches the method of claim 1, wherein the step of deriving the inferred associations comprises:
applying graph convolution to determine information propagated between neighborhood nodes of each of the plurality of entity pairs in the initial heterogeneous network using the curated associations and based on the convolution parameters (See claim 1 prior art rejection. The Examiner interprets the convolved signal matrix as a set of inferred associations and a two-layer GCN as the initial heterogeneous network. Kipf pg. 1, para. 4 teaches a layer-wise propagation rule; and using a graph-based neural network model for semi-supervised classification of nodes in a graph (applying graph convolution). Kipf pg. 8, para. 2 teaches propagation of feature information from (between) neighboring nodes (entity pairs) in every layer. The Examiner interprets the entity pairs as associated information obtained from Yang’s sources, including curated associations.) comprising convolution operation (C), dampening factor (theta) and convolution depth (K) (Kipf, pg. 2, para. 7 teaches a convolution operation. See also Kipf eqn. (5). Kipf pg. 2, para. 3 teaches a filter (dampening factor) g_theta, which is parameterized. Kipf pg. 14, Fig. 5 and para. 3 teaches convolution depth/number of layers (K).);
determining association scores, for each of the plurality of entity pairs having no direct links, based on the determined information propagated to obtain the pairwise association score matrix (See claim 1 prior art rejection. The Examiner notes it is unclear what no direct links entails. Kipf pg. 4, para. 1 and Fig. 1 teaches W^0 is an input-to-hidden weight matrix (for determining association for nodes with no direct links). Kipf pg. 3, para. 5 and eqn. (9) teaches the convolved signal matrix Z = f(X,A) (the pairwise association score matrix) is used for efficient information propagation. The Examiner interprets Z as based on the propagation rule, no direct links, and equations (2) – (8).); and 
inferring associations between each of the plurality of entities based on the pairwise association score matrix to obtain the inferred associations (The Examiner interprets implementing the steps of Kipf as necessarily inferring associations between neighboring nodes based on the convolved signal matrix Z.)

Re. CLAIM 8, Yang/Ullah/Kipf teaches the method of claim 7, wherein the information propagated is given by an equation:
C_t (x) = theta’ (A-hat ^t) x
 is convolution operation for information propagated to t^th order of neighborhood of network nodes by performing t consecutive applications in the convolution operation (C) (Kipf pg. 2, para. 5 & 6 teaches building the neural network model based on graph convolutions by stacking  multiple (consecutive) convolutional layers of the form of eqn. 5, wherein K represents the convolution operation (K^th order neighborhood), each layer followed by a point-wise non-linearity.),
wherein theta' = pi from i=1 to t and theta_i is the dampening factor for the i^th  convolution application (Kipf eqn. 5 teaches parameterized filter (dampening factor) theta prime.),
and wherein A-hat ^t x is a first order approximation based on Chebyshev polynomial approximation (Kipf pg. 2, para. 2 teaches using that the propagation rule can utilize a first-order approximation of localized spectral filters on graph. See also Hammond et al., 2011; Deferrard et al., 2016. Kipf pg. 2, para. 3 teaches Chebyshev polynomials are recursively defined (approximated) as T_k (x). Kipf pg. 2, para. 4 teaches the Chebyshev polynomial approximation is the first-order approximation of Hammond et al.)

Re. CLAIM 9, Yang/Ullah/Kipf teaches the method of claim 7, wherein the pairwise association score matrix is represented by an equation:
S = sum from t = 1 to K ( C_t (I_n) ) (Kipf pg. 2, eqn. (5) teaches summing from k = 0 to K.),
wherein S is the pairwise association score matrix (see below),
(see claim 8 prior art rejection. The Examiner interprets C_t as (theta’)(T_k)(x) from Kipf eqn. (5). Kipf pg. 3, para. 2 teaches further approximating lambda_max (t) as 2 to simplify eqn. (5).),
and wherein A-hat ^t (I_n) is a first order approximation based on Chebyshev polynomial approximation and n = number of nodes in the network (See claim 8 prior art rejection. The Examiner interprets T_k (x) as A-hat (x). Kipf pg. 1, para. 2 teaches x is a matrix of node feature vectors X_i. Also, Kipf pg. 2, para. 3 teaches for x there is a scalar for every node. The Examiner interprets x as (I_n).)

Re. CLAIM 10, Yang/Ullah/Kipf teaches the method of claim 1, wherein the cumulative association score is sum of association scores for each of the plurality of phenotypes, and wherein the association score is based on the gene neighbors of each of the plurality of phenotypes in the HANRD (see claim 1 prior art rejection. Yang pg. 2, Fig. 1, step (1) teaches the queried phenotype term is translated into sets of disease names. Yang pg. 4, para. 6 & 7 teaches calculating a score (association score) each time a gene is found to be directly associated (based on the gene neighbors) with a disease (the queried phenotype); and calculating a weighted score (cumulative association score) for each term, i.e., Score(Gene, Term_k), the sum of corresponding scores (association scores). The Examiner interprets a trained machine learning model as the HANRD.)

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 12 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 15 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 16 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 17 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 10. Since claim 18 is analogous to .

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ullah, Kipf, and Deng et al. (2014) (see NPL document and PTO-892).

Re. CLAIM 5, Yang/Ullah/Kipf teaches the method of claim 1, wherein the step of forming the pair-wise ontological association comprises
determining a pair-wise association score based on the […](Yang, pg. 4, para. 6-10 teaches calculating scores (pair-wise association scores) based on the data and an equation/measure.); and
forming […] edges for each of the phenotypes and […] (Yang pg. 4, para. 5 teaches matched phenotype names. Kipf pg. 11, para. 3 teaches edges, e.g. edge (v_i, v_j), which is necessarily formed. See also Fig. 3 (a), which shows formed edges and nodes. Ullah Fig. 1 teaches phenotype-gene edges for each phenotype.)

Yang/Ullah/Kipf may not teach
Lin similarity of the defined ontological relationships between the phenotypes; or
forming phenotype-phenotype edges for each of the phenotypes and assigning the determined pair-wise association score to obtain the pair-wise ontological associations.

Deng teaches
Lin similarity of the defined ontological relationships between the phenotypes (The Specification (at para. 036) describes association weights for phenotype-phenotype edges are constructed from the HPO using the standard Lin similarity score for ontological associations. Deng Pg. 5 teaches measuring the similarity between HPO (phenotype) terms by using the Lin measure (eqn. 3). The Examiner interprets the Lin measure output as a pair-wise association score.); and
forming phenotype-phenotype edges for each of the phenotypes and assigning the determined pair-wise association score to obtain the pair-wise ontological associations (Pg. 5, para. 6 teaches the Wang similarity measure gives weight to each edge according to its type. The Examiner interprets the Lin measure output as giving weight to each edge according to its type (phenotype-phenotype).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the score calculations of Yang/Ullah/Kipf to calculate Lin similarity for ontology annotations, i.e., phenotype terms from HPO, and to use this information as part of a heterogeneous network as taught by Yang/Ullah/Kipf, with the motivation of implementing a commonly used semantic similarity measure and decreasing missing information and inefficiency (see Deng at pg. 5, para. 1; and Yang at pg. 1, para. 1, bolded text).

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 13 is analogous to .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ullah, Kipf, and Kelder et al. (2012) (see NPL document and PTO-892).

Re. CLAIM 6, Yang/Ullah/Kipf teaches the method of claim 1, wherein forming associations of the biological pathways comprises: (The Examiner notes that Yang, pg. 1, para. 5 teaches the gene-gene relationship logic of Yang shares biological pathway(s).) […]

Yang/Ullah/Kipf may not teach
linking each gene present in a biological pathway with a corresponding pathway node with another gene based on an assigned weight, wherein the assigned weight is extracted from Wiki Pathways.

Kelder teaches
linking each gene present in a biological pathway with a corresponding pathway node with another gene based on an assigned weight, wherein the assigned weight is extracted from Wiki Pathways (Kelder, pg. 3, Ln. 1-20 teaches implementing interactive pathway maps (biological pathways) as reusable templates, and the pathway maps link related Gene Wiki articles (pathway genes/nodes). Also, pg. 2, para. 1 teaches clicking on a gene or protein box (node) on the pathway page allows the researcher to browse to detailed information related to components of the pathway. The Specification (at para. 034) describes every gene in a Wiki Pathway pathway is linked to the corresponding pathway node with an edge weight of 1. The Examiner interprets the “weight” as necessarily assigned and extracted from Wiki Pathways.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the information of Kelder to extract/obtain data from Wiki Pathways and to use this information as part of the heterogeneous network and related methods as taught by Yang/Ullah/Kipf, with the motivation of increasing the efficiency of community curation and collaboration and decreasing missing information (see Kelder at pg. 1, Introduction, para. 2; and Yang at pg. 1, para. 1, bolded text).

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 14 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ullah, Kipf, and Simard (US 10,671,908).	

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 11 is analogous to 
Additionally, Yang/Ullah/Kipf does not explicitly teach the features of a memory or hardware processor of a computer.
Simard teaches a memory and a hardware processor (see Fig. 17, elements 30, 16, and 12. See also Col. 2, Ln. 50, “a computer-implemented system” (having a processor).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Simard with teaching of Yang/Ullah/Kipf since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Yang/Ullah/Kipf or Simard. Providing computer components (as taught by Simard) does not change or affect the normal methods of Yang/Ullah/Kipf. Processing information would be performed the same way even with the addition of general computer technology. Since the functionalities of the elements in Yang/Ullah/Kipf and Simard do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 11. Since claim 19 is analogous to claims 1 and 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 11 (See also Simard, Fig. 17, element 28.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2015/0149191) for teaching matching large-scale biomedical ontologies,
Qi et al. (US 8,874,432) for teaching semi-supervised relationship extraction, and
Riley et al. (US 10,366,324) for teaching neural network for processing graph data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626